DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on October 11, 2022. Amendments to claim 1 have been entered. Objections to the claims are withdrawn in view of the amendments. Claims 1-21 are pending, of which claims 20-21 are withdrawn from consideration as being drawn to non-elected inventions. Applicants are respectfully requested to cancel the non-elected withdrawn claims 20-21 in their reply to this office action. Claims 1-19 have been examined. The reasons for the indication of allowable subject matter over prior art were already discussed in the Office action mailed on June 9, 2022 and hence not repeated here. The rejections and response to arguments are stated below. 
Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


3.	Claims 1-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 1 is rejected under 35 U.S.C. § 112 (a), because the specification does not provide a written description disclosure to support the claimed limitation of “wherein each of the core records associated with the corporate entity further comprise a provenance of each core record stored in the computer system for assessing the validity of each core record at a given time, thereby reflecting a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity”. The examiner is unable to find written description support for this limitation in the Applicant’s original specification including paragraphs [0031] and [0041]. Similar reasoning and logic apply to the dependent claims. Dependent claims are also rejected by virtue of dependency on a rejected independent claim. 

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a method for coordinating an electronic signing process for an equity financing transaction for a corporate entity which is considered a judicial exception because it falls under the category of  Certain of methods of organizing human activity such as a fundamental economic activity (equity financing transaction is a fundamental economic activity) and also commercial or legal interactions including agreements (electronic signing process for an equity financing transaction for a corporate entity is a commercial or legal interaction) as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong One: The limitations of “receiving, by a computer system, a request at  computer system by an initiating user for an equity financing workflow to be initiated relating to the corporate entity; retrieving, by the computer system, pre-transaction corporate representative information, investment information, board member information, equity capitalization information, and corporate entity governing document information about a corporate entity from the computer system as core records associated with the corporate entity; interactively requesting by the computer system, term sheet information from the initiating user about a term sheet relating to the equity financing transaction, the term sheet information including two or more of: at least one investing party, an amount of financing to be made by the at least one investing party, and a price per share; generating, by the computer system, stock class information based on the amount of financing and the price per share, and, based on the retrieved pre-transaction equity capitalization information; obtaining, by the computer system, approvals from corporate representatives using the corporate representative information; storing, by the computer system, a post-transaction corporate charter as core records associated with the corporate entity; saving, by the computer system, a closing date and transaction documents as core records in the computer system; designating, by the computer system, a pre-transaction corporate charter associated with the corporate entity as superseded; verifying, by the computer system, receipt of investment funds; and generating, by the computer system, post-transaction stock certificates reflecting investment funds received from the at least one investing party, wherein each of the core records associated with the corporate entity further comprise a provenance of each core record stored in the computer system for assessing the validity of each core record at a given time, thereby reflecting a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers the abstract category of Certain of methods of organizing human activity such as a fundamental economic activity (equity financing transaction is a fundamental economic activity) and also commercial or legal interactions including agreements (electronic signing process for an equity financing transaction for a corporate entity is a commercial or legal interaction).  That is, other than the computer system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The computer system is broadly interpreted to comprise generic computers suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. If the claim limitations, under the broadest reasonable interpretation, covers Certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the Certain methods of organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer system (of a computer document storage system) to perform all the steps. A plain reading of Figures 1-2 and descriptions in at least paragraphs [0078], [0083], [00194], [00243] – [00250] reveals that the computer system comprising a generic processor, suitably programmed is used execute the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The computer system in all the steps is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
Dependent claims 2-19, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2-19, the claimed steps, under the broadest reasonable interpretation, are further refinements of Certain methods of organizing human activity because these steps describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments
15.	In response to Applicants arguments on pages 7-11 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The claims recite a method for coordinating an electronic signing process for an equity financing transaction for a corporate entity which is considered a judicial exception because it falls under the category of  Certain of methods of organizing human activity such as a fundamental economic activity (equity financing transaction is a fundamental economic activity) and also commercial or legal interactions including agreements (electronic signing process for an equity financing transaction for a corporate entity is a commercial or legal interaction) as discussed in the rejection. 
Response to Applicant’s arguments in section I of the remarks.
As discussed in the rejection, the additional elements (identified in the rejection) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In the cases cited by the Applicants such as “Enfish, 822 F.3d at 1339, 118 USPQ2d at 1691-92 (claims to a self-referential table for a computer database were directed to an improvement in computer capabilities and not an abstract idea); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102-03 (Fed. Cir. 2016) (claims to automatic lip synchronization and facial expression animation were directed to an improvement in computer-related technology and not an abstract idea); and Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253,1259-60, 123 USPQ2d 1712, 1717 (Fed. Cir. 2017) (claims to an enhanced computer memory system)”, the claims were directed to specific improvements in technology. The claims in these cited cases were a technological solution to a technical problem. On the other hand features in Applicant’s claims such as “wherein each of the core records associated with the corporate entity further comprise a provenance of each core record stored in the computer system for assessing the validity of each core record at a given time, thereby reflecting a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity” may at best be characterized as a business solution to a problem rooted in abstract idea. At best, these features can be characterized as an improvement in the abstract idea of coordinating an electronic signing process for an equity financing transaction for a corporate entity. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Also, as discussed in the rejection under 35 USC 112(a), there is no written description support in the specification for this claimed feature. Hence, the claims are directed to an abstract idea. 
Response to Applicant’s arguments in section II of the remarks.
The Examiner does not see the parallel between the Applicant’s claims and the claims in the cited cases such as “DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01 (Fed. Cir. 2016), Enfish, 822 F.3d at 1335-36; McRO, 837 F.3d at 1314-15”. The inventions in each of these cited cases resulted in improvements to another technology, technical field, or improvements to the functioning of the computer itself. However, as discussed above, the Applicant’s invention, including the features of “wherein each of the core records associated with the corporate entity further comprise a provenance of each core record stored in the computer system for assessing the validity of each core record at a given time, thereby reflecting a chain of documents that together reflect a canonical state of the corporate entity and a history of states of the corporate entity” may at best be characterized as an improvement in the abstract idea of coordinating an electronic signing process for an equity financing transaction for a corporate entity. Applicant’s invention is a business solution to a problem rooted in abstract idea of coordinating an electronic signing process for an equity financing transaction for a corporate entity. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Therefore, Applicant’s arguments are not persuasive. 
Response to Applicant’s arguments in sections III and IV of the remarks.
As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified in the rejection) to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, the claims are not patent eligible. 
In response to Applicant’s arguments based on the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), the Examiner would like to point out the Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s). 
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a computer system (of a computer document storage system) to perform all the steps. A plain reading of Figures 1-2 and descriptions in at least paragraphs [0078], [0083], [00194], [00243] – [00250] reveals that the computer system comprising a generic processor, suitably programmed is used execute the claimed steps. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Therefore, Applicant’s arguments incorporating the Berkheimer memo are not persuasive. In Summary, the computer system is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea.
	There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “computer system” (of the computer document storage system) is somehow made more efficient or that the manner in which the computer system carries out its basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the business decisions relating to coordinating an electronic signing process for an equity financing transaction, for which a computer system is used as a tool in its ordinary capacity. The computer system is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea. Therefore, Applicant’s arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Helms et al. (US Patent 11381549 B2) discloses methods and apparatus for control of data and content protection mechanisms across a network using a download delivery paradigm. In one embodiment, conditional access (CA), digital rights management (DRM), and trusted domain (TD) security policies are delivered, configured and enforced with respect to consumer premises equipment (CPE) within a cable television network. A trusted domain is established within the user's premises within which content access, distribution, and reproduction can be controlled remotely by the network operator. The content may be distributed to secure or non-secure “output” domains consistent with the security policies enforced by secure CA, DRM, and TD clients running within the trusted domain. Legacy and retail CPE models are also supported. A network security architecture comprising an authentication proxy (AP), provisioning system (MPS), and conditional access system (CAS) is also disclosed, which can interface with a trusted authority (TA) for cryptographic element management and CPE/user device authentication.
	(b) Falco et al. (US Patent 10862965 B2) discloses a system and method for providing store and forward messaging on a partitioned cache provided by a distributed data grid. The store and forward message system implements publish and subscribe semantics in a way that distributed messages over the partitions of the distributed cache, reduces contention and makes efficient use of processor and network resources. 
 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

October 14, 2022